Exhibit 10.01

EXECUTION VERSION

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is entered
into by and between Jeffrey R. Woods (“Mr. Woods”) and MoneyGram International,
Inc., a Delaware corporation, and its predecessors, successors, affiliates,
subsidiaries and related companies (“MoneyGram”). This Agreement is effective as
of the date it is duly executed by both parties.

A. MoneyGram employed Mr. Woods in the position of Executive Vice President and
Chief Financial Officer.

B. MoneyGram and Mr. Woods have mutually agreed upon the following payments,
benefits, and other terms and conditions relating to the end of their employment
relationship and to the resolution of all actual and potential disputes between
them.

C. Mr. Woods and MoneyGram are parties to a Severance Agreement dated August 3,
2009 (the “Severance Agreement”), an Officer Indemnification Agreement dated
August 3, 2009, a Non-Qualified Stock Option Agreement dated August 11, 2009 and
an Employee Trade Secret, Confidential Information and Post-Employment
Restriction Agreement dated August 3, 2009.

MoneyGram and Mr. Woods agree as follows:

1. Termination of Employment. Mr. Woods’ employment with MoneyGram terminated
without “Cause” (as such term is defined in the Severance Agreement) as of
January 15, 2010 (the “Separation Date”). As of the Separation Date, Mr. Woods
resigned from all positions he held with MoneyGram and/or its subsidiary or
affiliate companies.

2. Release of Claims by Mr. Woods. In consideration for the receipt of the
payments and other benefits described in this Agreement, to which Mr. Woods
understands and acknowledges he may not otherwise be entitled without executing
this Agreement, Mr. Woods hereby releases and forever discharges MoneyGram, its
parent companies, predecessors, successors, affiliates, subsidiaries, related
companies, shareholders, and their respective members, managers, partners,
employees, officers, agents, and directors (individually a “Released Party” and
collectively the “Released Parties”) from any and all claims and causes of
action, known or unknown, against any of the Released Parties, including but not
limited to:

2.1 All claims arising out of or relating to Mr. Woods’ employment with
MoneyGram and/or Mr. Woods’ separation from that employment.

2.2 All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties.

2.3 All claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Equal Pay Act of 1963; the Worker Adjustment and Retraining Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Credit
Reporting Act; the Minnesota Human Rights Act, any other federal, state or local
anti-discrimination acts, state wage payment statutes and non-interference or
non-retaliation statutes.

2.4 All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel;
Mr. Woods’ activities, if any, as a “whistleblower”; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law.

2.5 All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites, except as
otherwise provided in this Agreement.

2.6 All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages.

2.7 All claims for attorneys’ fees, costs, and interest.

2.8 Any right to future employment with MoneyGram, and MoneyGram shall have the
right to refuse to re-employ Mr. Woods without liability to Mr. Woods.

MoneyGram acknowledges and agrees, however, that Mr. Woods does not release
(i) any claims that the law does not allow to be waived by private agreement,
(ii) any claims that are based on events occurring after the date on which
Mr. Woods signs this Agreement, or (iii) any claims to indemnification or
insurance coverage, including but not limited to, “D & O coverage”, that he may
have with respect to any claims made or threatened against him in his capacity
as a director, officer or employee of MoneyGram.

3. Payments and Benefits under the Severance Agreement. Specifically in
consideration of the release of claims in this Agreement, and subject to
(x) Mr. Woods signing this Agreement within the time period prescribed in
Section 9 hereof and (y) not revoking the release of claims in this Agreement
pursuant to Section 10 hereof, MoneyGram shall make the following payments and
provide the following benefits to Mr. Woods pursuant to and as provided in the
Severance Agreement each of which shall at all times be made so as to satisfy
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”):

3.1 Salary Severance. Salary severance of $440,000 which, subject to section 5
hereof, shall be payable in six (6) equal monthly installments in accordance
with MoneyGram’s normal payroll practices in effect as of the date of this
Agreement.

3.2 Bonus Severance. Bonus severance of $132,000 which, subject to section 5
hereof, will be payable in a lump sum when annual Management and Line of
Business Incentive Plan (“MIP”) bonuses are paid to other MIP participants for
fiscal year 2009 or March 15, 2010, whichever date occurs first.

3.3 Health and Life Insurance. Subject to section 5 hereof, continuation of
Mr. Woods’ health insurance coverage (including coverage for Mr. Woods’
dependents to the extent covered prior to the Separation Date) and life
insurance coverage for a period of one year following the Separation Date.

The parties agree that the payments and benefits under this Section 3 satisfy
any and all of MoneyGram’s obligations under the Severance Agreement. Mr. Woods
shall have no right to any additional or further payments or benefits pursuant
to the Severance Agreement. MoneyGram acknowledges and agrees that Mr. Woods
shall not be obligated to seek other employment in mitigation of the above
payments, and the obtaining of any such other employment shall in no event
effect any reduction of MoneyGram’s obligations to make the above payments.

4. Payments of Accrued Amounts and Other Benefits. Specifically in consideration
of Mr. Woods’ prior services to MoneyGram and the release of claims in this
Agreement, and subject to (x) Mr. Woods signing this Agreement within the time
period prescribed in Section 9 hereof and (y) and not revoking the release of
claims in this Agreement pursuant to Section 10 hereof, MoneyGram shall pay the
following accrued amounts and provide the following benefits to Mr. Woods:

4.1 MoneyGram shall pay Mr. Woods for all vacation that is accrued but unused as
of the Separation Date. Payment for accrued but unused vacation shall be made in
a lump sum payment within sixty (60) days of the Separation Date.

4.2 Mr. Woods’ participation in the MoneyGram International, Inc. 401(k) Program
(“401(k) Program”) and MoneyGram’s matching obligation under the 401(k) Program
ceased as of the Separation Date, and any distribution of the 401(k) Program’s
funds will be in accordance with the provisions of the 401(k) Program.

4.3 Mr. Woods’ business travel accident, short-term disability and long-term
disability coverage ceased as of the Separation Date. Conversion of Mr. Woods’
group long-term disability coverage to individual coverage, if any, shall be at
Mr. Woods’ sole expense.

4.4 Mr. Woods may possess exercisable MoneyGram stock option rights. Mr. Woods
agrees (i) to observe MoneyGram’s policy on insider trading and (ii) not to
purchase or sell MoneyGram stock while in possession of inside information, or
prior to the next window period that begins at or after Mr. Woods’ Separation
Date. All such stock option rights must be exercised within the respective
exercise periods set forth in the Non-Qualified Stock Option Agreement between
Mr. Woods and MoneyGram or they will expire; provided, however, that if, under
MoneyGram’s policy on insider trading, Mr. Woods is not permitted to exercise a
stock option on the date on which the exercise period of such stock option
expires, such exercise period instead shall expire ten (10) business days after
the commencement of the period that Mr. Woods first may exercise such stock
option under MoneyGram’s policy on insider trading; provided further, that in no
event may such stock option be exercised after the expiration of its term.
Mr. Woods may exercise his MoneyGram stock options, if any, by contacting Carrie
Shober at 952-591-3062, via the Internet (www.etrade.com/stockplans) or by
contracting E*Trade at 1-800-387-2331.

4.5 Mr. Woods’ other benefits, if any, will be provided in accordance with the
provisions of the governing document(s) for those benefits.

Mr. Woods shall have no right to any additional or further payments or benefits
under this Agreement or otherwise.

5. Section 409A.

5.1 The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. To the extent that any provision hereof is modified in order to
comply with or be exempt from Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Mr. Woods and MoneyGram of the
applicable provision without violating the provisions of Section 409A. In no
event whatsoever will MoneyGram be liable for any additional tax, interest or
penalties that may be imposed on Mr. Woods under Section 409A or any damages for
failing to comply with Section 409A.

5.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Treasury regulations, including the
default presumptions and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Mr. Woods is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit that is otherwise considered nonqualified deferred
compensation under Section 409A payable on account of a “separation from
service,” such payment or benefit shall be made or provided on the first
business day of the seventh month following Mr. Woods’ “separation from service”
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 5.2 shall be paid or reimbursed to
Mr. Woods in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. Notwithstanding the foregoing, to the extent that the
foregoing applies to the provision of any ongoing welfare benefits to Mr. Woods
that would not be required to be delayed if the premiums therefor were paid by
Mr. Woods, Mr. Woods shall pay the full cost of premiums for such welfare
benefits during the six-month period and MoneyGram shall pay Mr. Woods an amount
equal to the amount of such premiums paid by him during such six-month period
promptly after its conclusion.

5.3 Notwithstanding anything herein to the contrary, (i) all expenses or other
reimbursements as provided herein shall be payable in accordance with
MoneyGram’s policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Mr. Woods; (ii) no such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year; (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchanged for another benefit; and (iv) any tax gross-up payment as provided
herein shall be made in any event no later than the end of the calendar year
immediately following the calendar year in which Mr. Woods remits the related
taxes (and any reimbursement of expenses incurred due to a tax audit or
litigation shall be made no later than the end of the calendar year immediately
following the calendar year in which the taxes that are the subject of the audit
or litigation are remitted to the taxing authority, or, if no taxes are to be
remitted, the end of the calendar year following the calendar year in which the
audit or litigation is completed).

5.4 For purposes of Section 409A, Mr. Woods’ right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within sixty (60) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of MoneyGram.

6. Claims Involving MoneyGram. Mr. Woods warrants that he has not instituted,
filed or caused others to file or institute any charge, complaint or action
against any Released Party. Mr. Woods warrants that, to the full extent
permitted by law, he will not file or institute any charge, complaint or action
against any Released Party with respect to any matters arising before or on the
date Mr. Woods signs this Agreement, other than with respect to enforcement of
this Agreement. Mr. Woods will not recommend or suggest to any potential
claimants or employees of MoneyGram or their attorneys or agents that they
initiate claims or lawsuits against any Released Party, nor will Mr. Woods
voluntarily aid, assist, or cooperate with any claimants or employees of
MoneyGram or their attorneys or agents in any claims or lawsuits now pending or
commenced in the future against any Released Party; provided, however, that
nothing in this paragraph will be construed to prevent Mr. Woods from giving
truthful testimony in response to direct questions asked pursuant to a lawful
subpoena during any future legal proceedings involving any Released Party.
Further, this Agreement does not purport to limit any right Mr. Woods may have
to file a charge under any civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Agreement does, however, waive
and release any right to recover damages or other relief under any civil rights
statute.

7. Post-Employment Restrictions and Obligations. Mr. Woods understands,
acknowledges and agrees that he continues to be bound by the post-employment
restrictions and other obligations set forth in the Employee Trade Secret,
Confidential Information and Post-Employment Restriction Agreement between
Mr. Woods and MoneyGram.

8. Non-Disparagement. Mr. Woods hereby acknowledges that he is not aware of any
acts or practices of any Released Party that he knows or believes to be unlawful
or unethical. Mr. Woods agrees not to express any derogatory or damaging
statements about any Released Party, the management of MoneyGram or MoneyGram’s
business condition in any public way or to anyone who could make these
statements public. MoneyGram shall instruct its Chairman and Chief Executive
Officer not to knowingly disparage, criticize, or otherwise make any derogatory
statements regarding Mr. Woods in any communications made in a public manner.
Mr. Woods understands and acknowledges that this non-disparagement provision is
a material inducement to the making of this Agreement and that if Mr. Woods
breaches this provision, MoneyGram will be entitled to pursue its legal and
equitable remedies, including without limitation, the right to recover damages
(including but not limited to any amounts paid and/or owing under this
Agreement) and to seek injunctive relief. It is understood and acknowledged that
nothing in this Section 8 will be construed to prevent either party from giving
truthful testimony in response to direct questions asked pursuant to a lawful
subpoena during any future legal proceedings.

9. Time to Consider Agreement. Mr. Woods understands and acknowledges that he
may take twenty-one (21) calendar days to decide whether to sign this Agreement
(“Consideration Period”). Mr. Woods represents that if he signs this Agreement
before the expiration of the Consideration Period, it is because he has decided
that he does not need any additional time to decide whether to sign this
Agreement. Mr. Woods further agrees that any changes, material or otherwise,
made to this Agreement do not restart or affect in any manner the original
Consideration Period. Notwithstanding any provision of this Agreement to the
contrary, no payments under this Agreement shall be paid if, within 60 days
following the date of this Agreement, Mr. Woods has not signed, with all periods
of revocation expired, this Agreement.

10. Right to Rescind or Revoke. Mr. Woods understands and acknowledges that he
has fifteen (15) days to revoke the release of any claims under the Age
Discrimination in Employment Act (“ADEA”) and/or the Minnesota Human Rights Act
(“MHRA”). Mr. Woods understands and acknowledges that if he wishes to revoke the
above-referenced release of claims under the ADEA and/or the MHRA after he has
signed this Agreement, the revocation must be in writing and hand-delivered or
mailed to MoneyGram. If hand-delivered to MoneyGram, the revocation must be:
(a) addressed and delivered to Chairman and Chief Executive Officer, MoneyGram
International, Inc., 1550 Utica Avenue South, M.S. GHQ-8020, Minneapolis, MN
55416, within the fifteen-day period. If mailed to MoneyGram, the revocation
must be: (a) postmarked within the fifteen-day period; (b) addressed to Chairman
and Chief Executive Officer, MoneyGram International, Inc., 1550 Utica Avenue
South, M.S. GHQ-8020, Minneapolis, MN 55416; and (c) sent by certified mail,
return receipt requested. In the event that Mr. Woods provides a timely
revocation pursuant to this Section 10, MoneyGram may, in its sole discretion,
(a) void this Agreement in its entirety, or (b) void the release of Mr. Woods’
ADEA and/or MHRA claims but enforce the remainder of this Agreement according to
its terms.

11. Return of Equipment. Mr. Woods shall, on or prior to the Separation Date,
diligently locate all of MoneyGram’s property within his possession and return
to MoneyGram all of MoneyGram’s property and information within his possession.
Such property includes, but is not limited to, credit cards, computers, copy
machines, facsimile machines, lap top computers, Blackberries, pagers, entry
cards, keys, building passes, computer software, manuals, journals, diaries,
files, lists, codes, documents, correspondence, and methodologies particular to
MoneyGram and any and all copies thereof. Moreover, Mr. Woods is strictly
prohibited from destroying, obliterating or altering any of MoneyGram’s property
covered by this Section 11, and Mr. Woods is strictly prohibited from making
copies, or directing copies to himself through e-mail or other transmission, of
any of MoneyGram’s property covered by this Section 11. After the date hereof,
Mr. Woods agrees to promptly respond to any reasonable request by MoneyGram to
return MoneyGram property in his possession and/or control, and Mr. Woods
further agrees that should he later discover any MoneyGram property in his
possession and/or control, he will promptly return it to MoneyGram without a
specific request by MoneyGram to do so.

12. Reasonable Requests; Indemnification.

12.1 Mr. Woods will make himself available to MoneyGram either by telephone or,
if MoneyGram believes necessary, in person upon reasonable request and notice,
to assist MoneyGram in connection with any matter relating to services performed
by his on behalf of MoneyGram prior to the Separation Date. Mr. Woods further
agrees that he will cooperate fully with MoneyGram in the defense or prosecution
of any claims or actions now in existence or which may be brought or threatened
in the future against or on behalf of MoneyGram, its directors, shareholders,
officers, or employees, including, but not limited to, appearing in person to
act as a witness with respect to such claims. Mr. Woods will cooperate in
connection with such claims or actions including, without limitation, making
himself available in person to prepare for any proceeding (including
depositions), to provide affidavits, to assist with any audit, inspection,
investigation, proceeding or other inquiry, and to act and appear as a witness
in connection with any litigation or other legal proceeding affecting MoneyGram.
MoneyGram will reimburse Mr. Woods for his reasonable and actual out-of-pocket
expenses incurred as a direct result of his compliance with this provision.

12.2 Mr. Woods further agrees that should he be contacted (directly or
indirectly) by any individual or any person representing an individual or entity
that is or may be legally or competitively adverse to MoneyGram in connection
with any claims or legal proceedings, he will promptly notify MoneyGram of that
fact in writing, but in no event later than within three (3) calendar days after
he is contacted. Such notification shall include a reasonable description of the
content of the communication with the legally or competitively adverse
individual or entity.

12.3 MoneyGram will indemnify Mr. Woods in accordance with the terms of the
August 3, 2009 Officer Indemnification Agreement between MoneyGram and
Mr. Woods.

13. Communications. Mr. Woods agrees that he will not make any verbal or written
comments with respect to his separation from MoneyGram except in accordance with
the communications plan provided to Mr. Woods on the Separation Date.

14. Full Compensation. Mr. Woods agrees that the payments made and other
consideration provided by MoneyGram under this Agreement constitute full
compensation for and extinguish all of Mr. Woods’ actual or potential claims,
including, but not limited to, all claims for attorneys’ fees, costs, and
disbursements, and all claims for any type of legal or equitable relief related
to his employment relationship with MoneyGram and termination of employment.

15. No Admission of Wrongdoing. Mr. Woods understands, acknowledges and agrees
that this Agreement does not constitute an admission that MoneyGram has violated
any local ordinance, state or federal statute, or principle of common law, or
that MoneyGram has engaged in any improper or unlawful conduct or wrongdoing
against Mr. Woods. Mr. Woods agrees that he will not characterize this Agreement
or the payment of any money or other consideration in accord with this Agreement
as an admission that MoneyGram has engaged in any wrongdoing.

16. Authority. Mr. Woods represents and warrants that he has the legal capacity
to enter into this Agreement and that no causes of action, claims, or demands
released pursuant to this Agreement have been assigned to any person or entity
not a party to this Agreement.

17. Right to Consult with Attorney. Mr. Woods acknowledges that, by virtue of
being presented with this Agreement, Mr. Woods has hereby been advised in
writing and is fully aware of his right to consult with an attorney of his own
choosing for the purpose of determining whether to sign this Agreement.

18. Knowing and Voluntary Action. Mr. Woods acknowledges that he has had a full
opportunity to consider this Agreement and to ask any questions that he may have
concerning this Agreement. Mr. Woods acknowledges that in deciding whether to
sign this Agreement, he has not relied upon any statements made by MoneyGram or
its agents, other than the statements made in this Agreement and in any
MoneyGram benefit plans in which Mr. Woods is a participant. Mr. Woods further
acknowledges that he has not relied on any legal, tax or accounting advice from
MoneyGram or its agents.

19. Entire Agreement. Except as expressly stated to the contrary in this
Agreement, this Agreement, the Non-Qualified Stock Option Agreement, the Officer
Indemnification Agreement, and the Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement between Mr. Woods and
MoneyGram constitute the entire agreement of the parties with respect to
Mr. Woods’ employment with MoneyGram and Mr. Woods’ separation from employment
with MoneyGram. Except as stated in this Agreement, Mr. Woods shall have no
rights to payments, benefits or otherwise under any MoneyGram agreement or plan.

20. Miscellaneous Provisions.

20.1 No modification or waiver of any provision hereof will be binding on any
party unless in writing and signed by the parties hereto.

20.2 The invalidity or unenforceability of any particular provision hereof will
not affect the other provisions of this Agreement, and this Agreement is to be
construed in all respects as if such invalid or unenforceable provision(s) were
omitted.

20.3 This Agreement is binding on and will inure to the benefit of the parties
hereto and their respective successors, permitted assigns, heirs, executors and
administrators.

20.4 This Agreement may not be assigned, in whole or in part, by either party
hereto without the prior written consent of the other party (any purported
assignment hereof in violation of this subparagraph being null and void),
provided however, that MoneyGram may, without prior consent, freely assign this
Agreement to any successor in interest to MoneyGram or any affiliate by merger,
consolidation, reorganization or otherwise by operation of law.

21. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

22. Governing Law. This Agreement will be construed in accordance with, and any
dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by, the internal laws, and not the law of conflicts,
of the State of Minnesota.

23. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if made in writing and sent via Certified Mail, Return
Receipt Requested and addressed as follows:

If to Mr. Woods:

Mr. Woods’ current address on file with MoneyGram or such other address as
Mr. Woods shall provide pursuant to written notice to MoneyGram.

If to MoneyGram:

MoneyGram International, Inc.
1550 Utica Avenue South, M.S. GHQ-8020
Minneapolis MN 55416
Attn: Chairman and Chief Executive Officer

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

      

Jeffrey R. Woods

Date:       

MoneyGram International, Inc.

By:       

Its:       

Date:       

[THIS IS THE SIGNATURE PAGE TO THE SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS BETWEEN THE ABOVE-REFERENCED PARTIES]

2